DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  Election/Restrictions
This application is in condition for allowance except for the presence of claims 17 through 20 are directed to an invention non-elected with traverse in the reply filed on 4/26/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter. 
Allowable Subject Matter
Claims 1 through 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach: 
A stacking structure, comprising: a first die, having a first metallization structure, wherein the first metallization structure includes first through die vias and the first through die vias and the first die have substantially a same height; a second die, having a second metallization structure, wherein the second die is 
A stacking structure, comprising: a stack of a first die and a second die, wherein the first die includes first through die vias and the first through die vias and the first die have substantially a same height, the second die stacked on the first die includes second through die vias, wherein the first die is hybrid-bonded with the second die through a bonding film located between the first and second dies and the first through die vias bonded with the second through die vias, and critical dimensions of the first through die vias are different from critical dimensions of the second through die vias; third dies disposed on the second die, wherein the second die is located between the first die and the third dies, the third dies have conductive features embedded in a dielectric film and the conductive features of the third dies are bonded to the second through die vias; and an encapsulant, disposed on the second die, disposed between the third dies and laterally wrapping around the third dies.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 17 through 20 are directed to an invention non-elected with traverse in the reply filed on 4/26/21. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817